DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Chinese Patent Application No. CN 201910100290, filed on January 31, 2019.

Response to Amendment
The amendments filed on March 11, 2021 have been entered.
Claim 1 has been amended.
The previously raised claim objections has been withdrawn for claim 1 in light of the amendment submitted by Applicant on March 11, 2021. 

      Response to Arguments
Applicant’s arguments filed on March 11, 2021 have been fully considered but are not persuasive. 
Applicant’s argument 1:
First, Aleixo Dinis Lopes discloses the multimedia terminal as the first terminal of a first phone, but does not disclose "binding a first phone and a first terminal". Namely, the multimedia terminal shares multimedia content via Television receiver with the legacy terminal that does not support multimedia content sharing, and can only achieve one-way sharing of multimedia content from the multimedia terminal to the legacy terminal. Aleixo Dinis Lopes does not disclose multimedia content sharing from the legacy to the opposite end, such as the multimedia terminal. However, in the present invention, the first phone is bound to the first terminal, the second phone is bound to the second terminal, and after the first phone establishes an audio communication between the first phone and the second phone, the address information of the auxiliary stream of the first terminal can be transmitted to the second phone through the first 

Examiners’ response to the argument 1: 
The examiners respectfully disagree. Aleixo Dinis Lopes discloses in Parag. [0007], Parag. [0045], and Parag. [0059-0060] exchanging multimedia content with a Television Receiver, during a voice call from a Multimedia Terminal to a Legacy Terminal, by way of the Television Receiver associated with the Legacy Terminal, said Multimedia Terminal being able to exchange multimedia content. It is true that Aleixo Dinis Lopes doesn’t disclose "binding a first phone and a first terminal;" however, it is believed that the secondary art of Yang fulfills the deficiency of Aleixo Dinis Lopes. Yang discloses binding a second phone and a second terminal and binding a first phone and a first terminal, which would be convenient for maintaining an interaction relation among multiple terminals (Parag. [0002], Parag. [0073-0074] and Fig. 1; (The art teaches that binding groups are established to include a plurality of terminals having a linkage. The art teaches binding a phone (terminal A-1) and a TV (terminal B-1) to establish a binding group 1. Also, other groups are established as shown in Fig. 1)).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., after the first phone establishes an audio communication between the first phone and the second phone, the address information of the auxiliary stream of the first terminal can be transmitted to the second phone through the first phone as a signaling proxy, and then the second phone transmits the received auxiliary stream to the second terminal to achieve multimedia content sharing from the first phone to the second phone. Since both the first phone and the second phone are legacy phones that cannot share multimedia content, the second phone can also act as the first phone to complete the above multimedia content sharing process and achieve multimedia content sharing to the first phone, so that audio and video phones that do not support co-streaming can share co-streaming in both directions; and the present invention realizes the sharing of multimedia content from a legacy terminal that does not support multimedia content sharing to another legacy terminal that does not support multimedia content sharing, and two-way auxiliary stream sharing is possible between the two legacy terminals) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s argument 2:
Secondly, in order to send the address information of the auxiliary stream of the first terminal to the second terminal connected to the second phone, Aleixo Dinis Lopes uses a plurality of servers to transmit the address information of the auxiliary stream of the multimedia terminal to the Television Receiver associated with the Legacy Terminal. This results in Aleixo Dinis Lopes has to deploy additional servers to enable multimedia content sharing between the first phone and the second phone. However, in the present invention, since the first terminal is bound to the first phone and the first phone establishes an audio communication between the first phone and the second phone, the address information of the auxiliary stream of the first terminal can be transmitted to the second phone through the first phone as a signaling proxy, and then the second phone transmits the received auxiliary stream{SCH-20002-USPT/01310407v1} - 5 - to the second terminal to achieve multimedia content sharing between the first phone and the second phone. Compared with Aleixo Dinis Lopes, the present invention not require additional deployment of servers and is simpler to implement. 
Even if Yang discloses "binding a first phone and a first terminal and binding a second phone and a second terminal", the terminal communication mode in Aleixo Dinis Lopes uses a multimedia channel for transmission of media contents such as video streams, audio streams, pictures, etc. This mode is the exact opposite technical means from the one in the invention that uses a signaling channel of a session for transmission of auxiliary streams. A person skilled in the art, on the basis of Aleixo Dinis Lopes already disclosed multimedia channel for transmission 
.  
Examiners’ response to the argument 2: 
The examiners respectfully disagree. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present invention not require additional deployment of servers and is simpler to implement; and the invention uses a signaling channel of a session for transmission of auxiliary streams) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s argument 3:
At last, Aleixo Dinis Lopes discloses the multimedia Terminal exchanging multimedia content with the legacy terminal by the television receiver which associated with the legacy terminal. Namely, the legacy terminal must be associated with a hardware terminal to receive multimedia content sent by the multimedia terminal, which increases costs. However, in the present invention, the first terminal bound to the first phone and the second terminal bound to the second phone are both soft terminals. the binding of the soft terminal and the phone can be achieved through sending a binding request to the phone via internet by a soft terminal and then confirming and authorizing the request on the phone, without any extra connection means, and a necessary data interaction can be performed between the soft terminal and the phone. Compared with Aleixo Dinis Lopes, the present invention saves costs by eliminating the need for an additional connection to a hardware terminal, such as the television receiver, for the second phone.



Examiners’ response to the argument 3: 
The examiners respectfully disagree. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first terminal bound to the first phone and the second terminal bound to the second phone are both soft terminals. the binding of the soft terminal and the phone can be achieved through sending a binding request to the phone via internet by a soft terminal and then confirming and authorizing the request on the phone, without any extra connection means, and a necessary data interaction can be performed between the soft terminal and the phone; and the present invention saves costs by eliminating the need for an additional connection to a hardware terminal, such as the television receiver, for the second phone) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aleixo Dinis Lopes et al. (Pub. No. US 2015/0022619), hereinafter Aleixo Dinis Lopes, in view of Yang et al. (Pub No. US 2018/0091371), hereinafter Yang.

		Claim 1. 	Aleixo Dinis Lopes discloses a method for sharing auxiliary stream on a phone (Parag. [0007], Parag. [0045], and Parag. [0059-0060]; (The art teaches exchanging multimedia content with a Television Receiver, during a voice call from a Multimedia Terminal (i.e., first terminal of a first phone) to a Legacy Terminal (i.e., second phone associated with a second terminal), by way of the Television Receiver associated with the Legacy Terminal, said Multimedia Terminal being able to exchange multimedia content)), comprising: 
binding a second phone and a second terminal (Parag. [0078] and Fig. 1 “Household;” (The art teaches that the TV receiver 100 is associated with the household terminal 700)); 
		establishing an audio communication between the first phone and the second phone (Parag. [0010] and Parag. [0066]; (The art teaches establishing a voice call between the Multimedia Terminal and the Legacy Terminal)); 
		sending a proxy request to the second phone upon receiving a session signaling that is sent from the first terminal by the first phone (Parag. [0015-0024] and Fig. 1; (The art teaches that the Communications Server receiving a request from the user of the Multimedia Terminal to exchange multimedia content between the Multimedia Terminal and the Legacy Terminal (i.e., household terminal 700). The Communications Server identifying the Television Receiver whose association was previously registered to the Legacy Terminal, and it notifies the Television Application Server corresponding to the identified Television Receiver of the multimedia exchange request)); 
		sending, by the second phone, a proxy information with the session signaling that is sent from the second terminal to the first phone upon receiving the proxy request that is sent from the first phone (Parag. [0022-0025], Parag. [0066], and Parag. [0088]; (The art teaches that a Notification Server is receiving, through the Television Receiver, of the acceptance by the Legacy Terminal user of the request for multimedia exchange request, and the Notification Server notifying the Television Application Server of the acceptance by the Legacy Terminal user of the request for multimedia exchange request, and the Communications Server establishes the routing of the multimedia channel (i.e., session is being established) between the Multimedia Terminal and the Television Receiver (i.e., associated with the household terminal) through a Multimedia Distribution Server. The art also teaches that multimedia sharing to a TV receiver during a voice call where two separate channels are identified; i) a signaling channel for session (Session signaling) setup and ii) a multimedia channel for media content such video stream, audio stream, images and other media content)); 
		sending the session signaling that is sent from the second terminal to the first terminal upon receiving the proxy information with the session signaling that is sent from the second terminal, which is sent from the second phone, by the first phone, so as to achieve transmission of auxiliary stream between the first terminal and the second terminal (Parag. [0022-0025], Parag. [0066], and Parag. [0088]; (The art teaches that a Notification Server .  
		Aleixo Dinis Lopes doesn’t explicitly disclose binding a first phone and a first terminal.
		However, Yang discloses binding a second phone and a second terminal binding a first phone and a first terminal (Parag. [0073-0074] and Fig. 1; (The art teaches that binding groups are established to include a plurality of terminals having a linkage. The art teaches binding a phone (terminal A-1) and a TV (terminal B-1) to establish a binding group 1. Also, other groups are established as shown in Fig. 1)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Aleixo Dinis Lopes to incorporate the teaching of Yang. This would be convenient for maintaining an interaction relation among multiple terminals (Parag. [0002]).

Claim 8. 	Aleixo Dinis Lopes in view of Yang discloses the method of claim 1,  
Aleixo Dinis Lopes further discloses wherein the first phone is an audio phone or a video phone (Parag. [0078] and Fig. 1; (Mobile Terminal 500)), and the second phone is an audio phone or a video phone (Parag. [0078] and Fig. 1; (Household Terminal 700)). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aleixo Dinis Lopes et al. (Pub. No. US 2015/0022619), hereinafter Aleixo Dinis Lopes, in view of Yang et al. (Pub No. US 2018/0091371), hereinafter Yang, and in view of Olrog (Pub. No. US 2010/0205311).
Claim 2. 	Aleixo Dinis Lopes in view of Yang discloses the method of claim 1, 
		Aleixo Dinis Lopes further discloses wherein sending a proxy request to the second phone upon receiving the session signaling that is sent from the first terminal by the first phone comprises: sending the auxiliary stream SDP proxy of the first terminal to the second phone by the first phone via the session signaling (Parag. [0075] and Fig. 1; (The art teaches multimedia sharing to a TV receiver during a voice call starts out from the status of the Multimedia Sender 500 (multimedia terminal), initiating a multimedia session while on voice call with the Household Terminal 700. While the voice call is routed through the telecommunications network, to the Household Terminal 700, the multimedia session is established between the Multimedia Sender 500 and a Communications Server 400 through Session Initiation Protocol (SIP) and through Session Description Protocol (SDP))). 
Aleixo Dinis Lopes doesn’t explicitly disclose obtaining an address information of the first terminal itself to establish SDP which is sent to the first phone by using INVITE signaling. 
However, Olrog discloses obtaining an address information of the first terminal itself to establish SDP which is sent to the first phone by using INVITE signaling (Parag. [0042-0043] and Parag. [0047]; (The art teaches that a user A sends a SIP INVITE to set up a call with CS based media, such as a voice call with a user B. The terminal of user A (i.e., first terminal) comprises an entity that comprises means for handling a c line in a SDP and means for inserting a phone number of user A in a c line of the SDP, and an indication that the phone number is a CS related address. The user B receives the SIP INVITE message comprising the SDP with the CS phone number inserted into the c line)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Aleixo Dinis Lopes to incorporate the teaching of Olrog. This would be convenient for determining the costs and optimizing the call settings (Parag. [0036]).

Claim 3. 	Aleixo Dinis Lopes in view of Yang and Olrog discloses the method of claim 2,  
Aleixo Dinis Lopes doesn’t explicitly disclose wherein the session signaling used by the first phone includes an INFO signaling or an INVITE signaling.  
wherein the session signaling used by the first phone includes an INFO signaling or an INVITE signaling (Parag. [0042-0043]; (The art teaches that a user A sends a SIP INVITE to set up a call with CS based media, such as a voice call with a user B)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Aleixo Dinis Lopes to incorporate the teaching of Olrog. This would be convenient for determining the costs and optimizing the call settings (Parag. [0036]). 

Claim 4. 	Aleixo Dinis Lopes in view of Yang and Olrog discloses the method of claim 3, 
Aleixo Dinis Lopes doesn’t explicitly disclose wherein sending the auxiliary stream SDP proxy of the first terminal to the second phone by the first phone via the session signaling comprises: serving the audio address information in the SDP as the address information of the first phone itself and serving the video address as the address information of the first terminal when using INVITE proxy.   
		However, Olrog discloses wherein sending the auxiliary stream SDP proxy of the first terminal to the second phone by the first phone via the session signaling comprises: serving the audio address information in the SDP as the address information of the first phone itself and serving the video address as the address information of the first terminal when using INVITE proxy (Parag. [0017], Parag. [0042-0043], and Parag. [0047]; (The art teaches that a user A sends a SIP INVITE to set up a call with CS based media, such as a voice call with a user B. The terminal of user A (i.e., first terminal) comprises an entity that comprises means for handling a c line in a SDP and means for inserting a phone number of user A in a c line of the SDP, and an indication that the phone number is a CS related address. The user B receives the SIP INVITE message comprising the SDP with the CS phone number inserted into the c line. The art also teaches negotiating about the SDP during an on-going call (e.g. improving the sound quality or adding video))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Aleixo Dinis Lopes to incorporate the teaching of .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aleixo Dinis Lopes et al. (Pub. No. US 2015/0022619), hereinafter Aleixo Dinis Lopes, in view of Yang et al. (Pub No. US 2018/0091371), hereinafter Yang, in view of Olrog (Pub. No. US 2010/0205311), and in view of Nakamura (Pub. No. US 2014/0143314).

Claim 5. 	Aleixo Dinis Lopes in view of Yang and Olrog discloses the method of claim 2, 
Aleixo Dinis Lopes doesn’t explicitly disclose wherein sending a proxy information with the session signaling that is sent from the second terminal to the first phone upon receiving the proxy request that is sent from the first phone by the second phone comprises:{SCH-20002-USPT/01091996v1}8picking out a video SDP and packaging it in the INVITE to initiate a calling signal toward the second terminal upon receiving the proxy request by the second phone; obtaining an address information of the second terminal itself and sending 200 OK to the second phone; sending the SDP proxy in 200 OK to the first phone by the second phone via session signaling.
However, Olrog discloses wherein sending a proxy information with the session signaling that is sent from the second terminal to the first phone upon receiving the proxy request that is sent from the first phone by the second phone comprises:
{SCH-20002-USPT/01091996v1}8picking out a video SDP and packaging it in the INVITE to initiate a calling signal toward the second terminal upon receiving the proxy request by the second phone; obtaining an address information of the second terminal itself (Parag. [0017], Parag. [0042-0043], and Parag. [0047]; (The art teaches that a user A sends a SIP INVITE to set up a call with CS based media, such as a voice call with a user B. The terminal of user A (i.e., first terminal) comprises an entity that comprises means for handling a c line in a SDP and means for inserting a phone number of user A in a c line of the SDP, and an indication that the phone number is a CS related address. The user B receives the SIP INVITE message comprising the SDP with the CS phone number inserted into the c line. The art also teaches negotiating about the SDP during an on-going call (e.g. improving the sound quality or adding video))).
 
The combination doesn’t explicitly disclose sending 200 OK to the second phone; and sending the SDP proxy in 200 OK to the first phone by the second phone via session signaling. 
However, Nakamura discloses sending 200 OK to the second phone; and sending the SDP proxy in 200 OK to the first phone by the second phone via session signaling (Parag. [0078], Parag. [0085-0086], and Fig. 1; (The art teaches sending a SIP 200 OK to a terminal. The art also teaches sending/receiving a SIP message (such as, e.g., 200 OK). (i.e., implementing 200 OK in the communication between terminals, as consistent with the applicant’s definition))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Nakamura. This would be convenient for data transmission between two parties that are allowed to communicate with each other in a Quality of Service guaranteed (Parag. [0006]).

Claim 6. 	Aleixo Dinis Lopes in view of Yang, Olrog, and Nakamura discloses the method of claim 5,  
Aleixo Dinis Lopes doesn’t explicitly disclose wherein the session signaling used by the second phone includes an INFO signaling or an INVITE signaling. 
However, Olrog discloses wherein the session signaling used by the second phone includes an INFO signaling or an INVITE signaling (Parag. [0042-0043]; (The art teaches that a user A sends a SIP INVITE to set up a call with CS based media, such as a voice call with a user B)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Aleixo Dinis Lopes to incorporate the teaching of Olrog. This would be convenient for determining the costs and optimizing the call settings (Parag. [0036]).  

Claim 7. 	Aleixo Dinis Lopes in view of Yang, Olrog, and Nakamura discloses the method of claim 5,  
Aleixo Dinis Lopes doesn’t explicitly disclose wherein sending the session signaling that is sent from the second terminal to the first terminal upon receiving the proxy information with the session signaling that is sent from the second terminal, which is sent from the second phone, by the first phone comprises: sending the SDP information to the first terminal in the form of 200 OK upon receiving the SDP information that is sent from the second phone by the first phone. 
		However, Nakamura discloses wherein sending the session signaling that is sent from the second terminal to the first terminal upon receiving the proxy information with the session signaling that is sent from the second terminal, which is sent from the second phone, by the first phone comprises: sending the SDP information to the first terminal in the form of 200 OK upon receiving the SDP information that is sent from the second phone by the first phone (Parag. [0007], Parag. [0078], Parag. [0085-0086], and Fig. 1; (The art teaches establishing a signaling channel, and a call is set up between the first peer terminal and the second peer terminal. SDP information in the INVITE message is being implemented. The art teaches sending a SIP 200 OK to a terminal. The art also teaches sending/receiving a SIP message (such as, e.g., 200 OK). (i.e., implementing 200 OK in the communication between terminals, as consistent with the applicant’s definition))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Aleixo Dinis Lopes to incorporate the teaching of Nakamura. This would be convenient for data transmission between two parties that are allowed to communicate with each other in a Quality of Service guaranteed (Parag. [0006]).
 







Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
                                                                                                                                                                                                        /A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442